DAVIDSON, Judge.
Appellant was convicted of the offense of possession of whiskey in a dry area for the purpose of sale. His punishment was assessed at a fine of $100 and imprisonment in the county jail for thirty days.
The record is before us without statement of facts or bills of exception. Nothing is presented for review.
The judgment of the trial court is affirmed.
*547PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.